Case: 15-60294      Document: 00513517094         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60294
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 23, 2016
FREDDY CHAGALA-DOMINGUEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 142 795


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Freddy Chagala-Dominguez, a native and citizen of Mexico, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of the immigration judge’s (IJ) denial of his applications
for asylum, withholding of removal, and relief under the Convention Against
Torture. He claims that Los Zetas gang members engaged in extortion against
him and his family members. Because Chagala-Dominguez has not challenged


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60294    Document: 00513517094     Page: 2   Date Filed: 05/23/2016


                                 No. 15-60294

the BIA’s conclusion that his asylum claim was time-barred and that he was
not entitled to relief under the Convention Against Torture, such claims are
abandoned. Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Because the BIA agreed with the findings and conclusions of the IJ, we
review both decisions. Zhu v. Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007).
We review an immigration court’s findings of fact for substantial evidence.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We may not reverse an
immigration court’s factual findings unless “the evidence was so compelling
that no reasonable factfinder could conclude against it.” Id. at 537. Among
the findings that we review for substantial evidence are the factual conclusions
that an alien is not eligible for withholding of removal. Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005).
      Chagala-Dominguez makes two arguments challenging the BIA’s denial
of his claim for withholding of removal: (1) that the IJ and the BIA ignored
facts in the record which showed that he suffered past persecution; and (2) that
the IJ erred in concluding that he did not belong to a particular social group
composed of family members of truck drivers who are victims of organized
crime.
      An applicant for withholding of removal must establish that it is “more
likely than not” that his life or freedom would be threatened by persecution on
account of a protected status, including membership in a particular social
group. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).
      Regarding Chagala-Dominguez’s claim of past persecution, we do not
recognize economic extortion as a form of persecution. See Castillo-Enriquez
v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Further, a claim of persecution
cannot be based on mere threats without actual harm. See Eduard v. Ashcroft,




                                       2
    Case: 15-60294   Document: 00513517094     Page: 3   Date Filed: 05/23/2016


                                No. 15-60294

379 F.3d 182, 188 (5th Cir. 2004); Tesfamichael v. Gonzales, 469 F.3d 109, 116
(5th Cir. 2006)).
      Chagala-Dominguez argues that he will more likely than not be
persecuted based on his membership in the claimed social group of “family
members of truck drivers in Mexico who have been targeted by the Zetas” if he
returns to Mexico.     Chagala-Dominguez has not established sufficient
particularity and social visibility of this group, because, based on Chagala-
Dominguez’s own admissions, virtually all Mexicans face similar dangers.
Chagala-Dominguez has failed to show that the Zetas targeted him and his
family members on the basis of any particular identifying factors.          See
Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th Cir. 2012); Roy, 389 F.3d
at 138. Accordingly, we find that substantial evidence supported the BIA’s
findings. See Roy, 389 F.3d at 138-39.
      The petition for review is DENIED.




                                         3